Citation Nr: 1308647	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  07-24 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hip condition, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1960 to March 1963 and from February 1964 to March 1968. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim of entitlement to service connection for a bilateral hip condition. 

The claim was previously remanded by the Board in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2011. The examiner found that there was no objective evidence of a chronic hip condition.  It does not appear that any x-rays of the hip were conducted as part of the VA examination. The examiner noted that the claim file had been reviewed and that there were no private records showing complaints of hip pain or a hip injury. 

Private treatment records of April 1999 show x-ray findings of possible SI joint degenerative changes.  Records of May 1999, show x-ray findings of degenerative joint disease of the SI joint.  These records were associated with the claim file after the March 2011 VA examination.  Therefore, the VA examiner did not have the records available for review at the time of the examination.

Considering the evidence added to the record since the March 2011 VA examination, the Board finds that a new examination is needed to confirm the diagnosis of degenerative joint disease of the SI joint, and a new medical opinion as to the etiology fo any confirmed degenerative joint disease should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate medical examination of the Veteran's claimed bilateral hip condition. 

Before examining the Veteran, the examiner must review both the Veteran's claims file, including all private treatment records added to the claim file since the last VA examination of March 2011.  The examination report must explicitly state that the examiner reviewed the Veteran's claims file.  

The examiner should comment on the significance, if any, of the May 1999 private x-ray findings of the SI joint and whether such findings are indicative of a current hip disability.  

The examiner must then examine the Veteran.  All appropriate tests should be conducted to include x-rays of the hip.  The examiner must then render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any bilateral hip condition is due to or the result of the Veteran's active military service, to include the Veteran's in-service fall from a telephone pole.  

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the requested opinion cannot be provided without resort to speculation, it should be so stated and the opinion provider must explain in detail why an opinion cannot be offered without resort to speculation. 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim to include consideration of any additional evidence obtained as a result of this Remand.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


